DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China (CN) on November 30, 2017. It is noted, however, that applicant has not filed a certified copy of the foreign application (201711233499.0) as required by 37 CFR 1.55. Requests made on 06/12/2020 and 10/11/2021 to electronically retrieve the claimed priority in question was not successful; i.e., the Office Staff could not have it retrieved.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
This action is in response to the communication filed on 01/25/2022.
Claims 2-3, 8-9 and 14-15 were previously cancelled.
Claims 1, 4-7, 10-13 and 16 are pending in this action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (Zee) (US 2020/0305054 A1) in views of Yoo et al. (Too) (US 2017/0289791 A1) and Li et al. (Li) (US 2020/0288384 A1) (earlier filing date, Sep. 22, 2017).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless: 
As per claim 1: Zee discloses an access network communication apparatus, comprising:
a non-transitory computer-readable memory comprising computer-executable instructions (seat least, par. 0083, 0315); and 
at least one processor in communication with the non-transitory computer- readable memory, wherein the computer-executable instructions instruct the at least one processor to perform operations (see at least, par. 0083, 0315), comprising:
sending, to a core network node (see at least par. 0079-0080), a first message comprising identification information of a network slice supported by a second access
network node but unsupported by the access network communication apparatus, (see par.0077-0078, 0080-0081); and
receiving, from the core network node, a first response message responsive to the first message (see par. 0077-0078, 0080). It is to be noted that Zee uses request joint network slice information may be sent to the core network element through NG-eNB configuration update, NG-gNB configuration update, an NG setup request, or a newly-defined message in an NG interface (see par. 0050, 0069, 0090; figs. 4-7). Therefore, it would have been obvious for one of ordinary skill in the art, before, the effective filing date of the claimed invention, to modify the teaching of Zee in view of Yoo with that of Li so that --- The joint network slice information may be sent to the core network (see par. 0050, line 1).
As per claim 4: Zee teaches the access network communication apparatus according to claim 3, wherein the first network slice set is determined based on: (1) information associated with a network slice supported by the communication apparatus and information associated with a about the-network slice supported by the second access network node, or (2) information associated with a network slice supported by the communication apparatus, information associated with the network slice supported by the second access network node, and information associated with a network slice that a terminal device requests to access or is allowed to access (see par. 0193-0194, 0203, 0275, 0323). 
As per claim 5: Zee teaches about an access network communication apparatus according to claim 2, wherein the computer-executable instructions further instruct the at least one processor to perform operations comprising processor is configured to execute the computer executable instructions (see at least, par. 0083, 0315) to carry out a method comprises:
forwarding, to the core network node, a second message sent by the terminal device, wherein the second message is used to requests the core network node to configure service information corresponding to a network slice in a second network slice 
receiving, a second response message sent by the core network node, wherein the second response message comprises the service information corresponding to the network slice in the second network slice set (see at least, abstract; par. 0077-0078, 0189, 0298, 0324); and
sending, a third message to the second access network node, wherein the third message comprises service information corresponding to a network slice that is in the second network slice set and that is supported by the second access network node (see at least, abstract; par. 0077-0078, 0189, 0298, 0324). It is to be noted that the core network handles the mobility procedure between a first and second access nodes by exchanging messages.
 As per claim 6: Zee discloses an access network communication apparatus according to claim 1, wherein the computer-executable instructions further instruct the at least one processor to perform operations comprising processor is configured to execute the computer executable instructions to carry out a method comprises:
receiving, a fourth message sent by the terminal device, wherein the fourth message comprises the identification information of the network slice supported by the second access network node, and the identification information of the network slice supported by the second access network node is sent by the second access network node to the terminal device (see abstract; par. 0077-0078, 0089). 
As per claim 7: Zee discloses a core network communication apparatus, comprising:

at least one processor in communication with the non-transitory computer- readable memory, wherein the computer-executable instructions instruct the at least processor to perform operations (see at least, par. 0083, 0315), comprising:
receiving, from a first access network node (see par. 0079-0080, 0087), a first message comprising identification information of a network slice supported by a second
access network node (see par.0077-0080) (note paragraph 0123 show/discloses use of different messages); and
sending, to the first access network node, a first response message responsive to the first message (see abstract; par. 0077-0078, 0080) (note, indication/s include/s a message/s). It is to be noted that Zee uses request and response messages to exchange slice information between the first and second radio access network nodes. But, Zee does not explicitly teach about ---- the core network node to add the network slice supported by the second access network node to a first network slice set that comprises one or more network slices supported by the first access network node. However, in the same field of endeavor, Yoo teaches --- determining whether a currently selected network slice is capable of providing a corresponding service in response to the new service request; retrieving a subscription profile for the user equipment in response to the new service request, when the corresponding service is not provided at the currently selected network slice; adding a new network slice or changing the currently selected network slice with the new network slice based on the subscription profile; and transferring an identifier of the new network slice to the user joint network slice information may be sent to the core network element through NG-eNB configuration update, NG-gNB configuration update, an NG setup request, or a newly-defined message in an NG interface (see par. 0050, 0069, 0090; figs. 4-7). Therefore, it would have been obvious for one of ordinary skill in the art, before, the effective filing date of the claimed invention, to modify the teaching of Zee in view of Yoo with that of Li so that --- The joint network slice information may be sent to the core network (see par. 0050, line 1).
As per claim 10: the feature of claim 10 is similar to the feature of claim 4. Hence, claim 10 has been rejected on the same ground and motivation as claim 4. 
As per claim 11: Zee teaches about a core network communication apparatus according to claim 8, wherein the computer-executable instructions further instruct the at least one processor to perform operations comprising processor is configured to execute the computer executable instructions (see at least, abstract; par. 0167, 0203, 
As per claim 12: Zee discloses a wireless communication apparatus, comprising:
a non-transitory computer-readable memory comprising computer-executable instructions (seat least, par. 0083, 0315); and
at least one processor in communication with the non-transitory computer- readable memory, wherein the computer-executable instructions instruct the at least one processor to perform operations (see at least, par. 0083, 0315), comprising:
receiving, from a first access network node, a first message comprising identification information of a network slice supported by the first access network node see par. 0077-0078, 0089); and
sending, to a first access network node, a second message comprising a network slice identifier corresponding to the network slice supported by the second access network node (see par. 0077-0078, 0089). But, Zee does not explicitly teach about ---- the wireless communication apparatus to add the network slice to a first network slice joint network slice information may be sent to the core network element through NG-eNB configuration update, NG-gNB configuration update, an NG setup request, or a newly-defined message in an NG interface (see par. 0050, 0069, 0090; figs. 4-7). Therefore, it would have been obvious for one of ordinary skill in the art, before, the effective filing date of the claimed invention, to modify the teaching of Zee in view of Yoo with that of Li so that 
As per claim 13: Zee discloses a communication system, comprising:
a first access network node and a core network node (see par. 0077-0080, 0082, 0087-0100);
the first access network node is configured to send, to the core network node (see at least, abstract; par. 0167, 0203, 0228), a message comprising identification information of a network slice supported by a second access network node (see par.0077-0078, 0080); and
the core network node is configured to send, to the first access network node, a response message responsive to the message (see par. 0077-0078, 0080, 0181, 0203). But, Zee does not explicitly teach about --- the core network node to add the network slice supported by the second access network node to a first network slice set that comprises one or more network slices supported by the first access network node. However, in the same field of endeavor, Yoo teaches --- determining whether a currently selected network slice is capable of providing a corresponding service in response to the new service request; retrieving a subscription profile for the user equipment in response to the new service request, when the corresponding service is not provided at the currently selected network slice; adding a new network slice or changing the currently selected network slice with the new network slice based on the subscription profile; and transferring an identifier of the new network slice to the user equipment (see par. 0019). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the 
network slice and transferring an identifier of the new network slice to the user equipment (see par. 0019). But, Zee in view of Yoo does not explicitly teach about --- wherein the first message is at least one of an NG setup request message, a gNB configuration update message, or a radio access network configuration update message. However, in the same field of endeavor, Li teaches --- The joint network slice information may be sent to the core network element through NG-eNB configuration update, NG-gNB configuration update, an NG setup request, or a newly-defined message in an NG interface (see par. 0050, 0069, 0090; figs. 4-7). Therefore, it would have been obvious for one of ordinary skill in the art, before, the effective filing date of the claimed invention, to modify the teaching of Zee in view of Yoo with that of Li so that --- The joint network slice information may be sent to the core network (see par. 0050, line 1).
As per claim 16: the feature of claim 16 is similar to the feature of claim 4. Hence, claim 16 has been rejected on the same ground and motivation as claim 4.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 4-7, 10-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/27/2022